         Case 19-50012    Doc 26    Filed 03/01/19    EOD 03/01/19 22:52:13       Pg 1 of 5



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

In re:                                                  Chapter 11

USA GYMNASTICS, INC.,                                   Case No. 18-09108-RLM-11

Debtor.                                                 Adv. Proc. No. 1:19-ap-50012


USA GYMNASTICS, INC.,                                   )
                                                        )
Plaintiff,                                              )
                                                        )
                 vs.                                    )
                                                        )
ACE AMERICAN INSURANCE COMPANY f/k/a                    )
CIGNA INSURANCE COMPANY, GREAT                          )
AMERICAN ASSURANCE COMPANY, LIBERTY                     )
INSURANCE UNDERWRITERS INC., NATIONAL                   )
CASUALTY COMPANY, RSUI INDEMNITY                        )
COMPANY, TIG INSURANCE COMPANY,                         )
VIRGINIA SURETY COMPANY, INC. f/k/a                     )
COMBINED SPECIALTY INSURANCE                            )
COMPANY, WESTERN WORLD INSURANCE                        )
COMPANY, ENDURANCE AMERICAN                             )
INSURANCE COMPANY, AMERICAN                             )
INTERNATIONAL GROUP, INC., AMERICAN                     )
HOME ASSURANCE COMPANY, and DOE                         )
INSURERS,                                               )
                                                        )
Defendants.                                             )

           USA GYMNASTICS’ MOTION FOR PARTIAL SUMMARY JUDGMENT

           Plaintiff USA Gymnastics, Inc. (“USAG”), pursuant to Rule 56 of the Federal Rules of

Civil Procedure, Rule 7506 of the Federal Rules of Bankruptcy Procedure, and S.D. Ind. B-7056-

1 and S.D. Ind. L.R. 56.1, respectfully requests that the Court enter partial summary judgment in

its favor and against Defendant Liberty Insurance Underwriters Inc. (“LIU”). In support of its

motion, USAG states:



                                                1
    Case 19-50012        Doc 26        Filed 03/01/19   EOD 03/01/19 22:52:13      Pg 2 of 5



       1.      USAG’s adversary proceeding is an insurance coverage dispute arising out of

liability policies sold to USAG. As a result of the claimed sexual abuse committed by USAG

volunteer Larry Nassar (“Nassar”), over 350 women have asserted claims alleging that USAG is

legally responsible for their abuse.

       2.      In the last year, these lawsuits and claims have spurred a range of related

investigations, administrative claims, and criminal prosecutions. These additional matters have

generated substantial defense costs for USAG and its employees, both past and present. LIU, one

of USAG’s claims-made insurers, has wrongfully refused to pay these defense costs.

       3.      LIU sold a policy to USAG covering the period from May 16, 2016 to May 16,

2017. The policy covers claims first made against an insured during the policy period, as well as

post-policy period claims that are related to a claim initially made during the policy period. LIU

has breached its duty to defend under this policy.

       4.      Aside from the small percentage LIU is contributing to the defense of the

survivors’ lawsuits, LIU has refused to defend any of the Nassar Claims. Because it owes a

defense on all of the claims, LIU has breached its duty to defend.

       5.      All of the Nassar-related claims (“Nassar Claims”), 1 are “claims” as defined by

the policy. The policy also deems each claim as “first made” during the LIU policy period

because each involves “interrelated wrongful acts” covered by the policy. The exclusions

invoked by LIU do not block the duty to defend. Finally, the amounts expended by USAG in

defending the Nassar Claims are “reasonable and necessary” under Indiana law.



1
  USAG uses the term “Nassar Claims” to refer to the “bodily injury and/or emotional distress”
lawsuits filed by Nassar’s alleged victims; the U.S. Olympic Committee (“USOC”) Ropes &
Gray investigation; the USOC decertification proceeding; the Indiana Attorney General
investigation; the U.S. House and Senate investigations; and various criminal proceedings
involving current and former USAG employees.
                                                  2
     Case 19-50012      Doc 26     Filed 03/01/19     EOD 03/01/19 22:52:13        Pg 3 of 5



        6.     There are no genuine issues of material fact with respect to LIU’s duty to defend.

        7.     In support of this Motion, USAG submits its Brief in Support of Motion for

Partial Summary Judgment, with designated evidence attached, filed contemporaneously with

this Motion.

        THEREFORE, Plaintiff USA Gymnastics, Inc. respectfully requests that the Court enter

judgment in its favor, and against Defendant Liberty Insurance Underwriters Inc., and (1) declare

that LIU had a duty to defend USAG and its current and former employees on all of the Nassar

Claims; (2) order LIU to provide a complete defense to USAG and its current and former

employees on all Nassar Claims until there is no possibility for coverage on any Nassar Claim;

(3) order LIU to reimburse USAG $1,427,624.90, plus prejudgment interest (8% simple interest);

(4) order LIU to reimburse USAG’s former and current employees (Deborah Van Horn, Stephen

Penny, and Amy White) their incurred defense costs, plus pre-judgment interest (8% simple

interest).


                                             Respectfully Submitted,


                                             /s/ Christopher E. Kozak       /
                                             George M. Plews (#6274-49)
                                             Gregory M. Gotwald (#24911-49)
                                             Tonya J. Bond (#24802-49)
                                             Steven A. Baldwin (#34498-49)
                                             Christopher E. Kozak (#P82156)
                                             PLEWS SHADLEY RACHER & BRAUN LLP
                                             1346 N. Delaware St.
                                             Indianapolis, IN 46202-2415
                                             (317) 637-0700
                                             Attorneys for USA Gymnastics
                                             gplews@psrb.com
                                             ggotwald@psrb.com
                                             tbond@psrb.com
                                             sbaldwin@psrb.com
                                             ckozak@psrb.com

                                                3
    Case 19-50012      Doc 26     Filed 03/01/19     EOD 03/01/19 22:52:13      Pg 4 of 5



                               CERTIFICATE OF SERVICE

        I hereby certify that on March 1, 2019, a copy of the foregoing Motion was filed
electronically. Notice of this filing will be sent to the following parties through the Court’s
Electronic Case Filing System. Parties may access this filing through the Court’s system.

Scott P. Fisher                                   James P. Moloy
Drewry Simmons Vornehm, LLP                       Bose McKinney & Evans LLP
sfisher@DSVlaw.com                                jmoloy@boselaw.com

George R. Calhoun V                               Kevin P. Kamraczewski
Ifrah PLLC                                        Law Offices of Kevin P. Kamraczewski
george@ifrahlaw.com                               kevin@kevinklaw.com
Counsel for TIG Insurance Company
                                                  Robert B. Millner
                                                  Ronald D. Kent
                                                  Susan M. Walker
                                                  Dentons US LLP
                                                  robert.millner@dentons.com
                                                  ronald.kent@dentons.com
                                                  susan.walker@dentons.com
                                                  Counsel for Virginia Surety Company Inc.,
                                                  f/k/a Combined Specialty Insurance Company
Jeffrey B. Fecht                                  Laura A. DuVall
Riley Bennett Egloff LLP                          Ronald J. Moore
jfecht@rbelaw.com                                 Office of the U.S. Trustee
Counsel for RSUI Indemnity Company                Laura.duvall@usdoj.com
                                                  Ronald.moore@usdoj.com
                                                  Counsel for U.S. Trustee

                                                    /s/ Christopher E. Kozak    /
                                                    Christopher E. Kozak

       I, Tonya J. Bond, certify that on March 4, 2019, a copy of the foregoing Motion will be
served via U.S. mail on the following:

Ace American Insurance Company                    Great American Assurance Company
f/k/a Cigna Insurance Company                     CT Corporation System
CT Corporation System                             150 W. Market St., Ste. 800
150 W. Market St., Ste. 800                       Indianapolis, IN 46204-2814
Indianapolis, IN 46204-2814
Liberty Insurance Underwriters Inc.               National Casualty Company
Corporation Service Company                       Corporation Service Company
135 N. Pennsylvania St., Ste. 1610                135 N. Pennsylvania St., Suite 1610
Indianapolis, IN 46204-2448                       Indianapolis, IN 46204-2448
Western World Insurance Company                   Endurance American Insurance Company

                                              4
    Case 19-50012      Doc 26    Filed 03/01/19    EOD 03/01/19 22:52:13      Pg 5 of 5



300 Kimball Dr., Ste. 500                       c/o CT Corporation System. Registered Ag
Parsippany, NJ 07054                            150 W Market St., Ste. 800
                                                Indianapolis, IN 46204-2814

American International Group, Inc.              American Home Assurance Company
175 Water St., Floor 18                         c/o CT Corporation System. Registered Ag
New York, NY 10038-4976                         150 W. Market St., Ste. 800
                                                Indianapolis, IN 46204-2814




                                                  /s/ Tonya J. Bond
                                                  Tonya J. Bond




                                            5
